NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted April 6, 2011*
                                    Decided April 8, 2011

                                             Before

                             JOEL M. FLAUM, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 10‐3420

FUNMI M. CURTIS‐JOSEPH,                               Appeal from the United States District
    Plaintiff‐Appellant,                              Court for the Northern District of
                                                      Illinois, Eastern Division.
       v.
                                                      No. 08 C 4408
JOHN W. RICHARDSON, et al.,
     Defendants‐Appellees.                            Charles R. Norgle,
                                                      Judge.

                                          O R D E R

        The district court dismissed Funmi Curtis‐Joseph’s lawsuit against three police
officers at the University of Illinois at Chicago (“UIC”) because of her failure to prosecute.
See FED. R. CIV. P. 41(b). Curtis‐Joseph appeals, but we affirm.




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10‐3420                                                                                Page 2

         UIC police officers pulled Curtis‐Joseph over while she was driving with her son in
August 2006. Curtis‐Joseph, who was a UIC student, was charged with resisting arrest and
spent a night in Cook County Jail; her son spent two nights in the custody of the Illinois
Department of Children and Family Services. A jury eventually found Curtis‐Joseph not
guilty of resisting arrest, but she says she dropped out of school because of the stress of her
trial, and because she feared seeing the officers again. She filed this suit pro se in August
2008, alleging that she had been falsely arrested and that the officers had committed police
brutality. For their conduct, she sought $2 million from the university.

        After retaining attorney Maria Owens as counsel, Curtis‐Joseph filed an amended
complaint against the university and police officers. Although the amended complaint
stated that the suit was under 42 U.S.C. § 1983—for violations of the Fourth, Sixth, and
Fourteenth Amendments—as well as Illinois law, it only contained claims of assault and
battery, intentional infliction of emotional distress, property damage, and negligence. Upon
the defendants’ motion to dismiss the suit for lack of subject‐matter jurisdiction and for
failure to state a claim, see FED. R. CIV. P. 12(b)(1), (6), the district court concluded that the
Eleventh Amendment barred suit against UIC and against the three police officers in their
official capacities, but permitted Curtis‐Joseph to go forward with her claims against the
officers in their individual capacities.

        During discovery Curtis‐Joseph disobeyed two court orders to produce information.
In June 2009, after discovery requests had been pending for three months, the district court
ordered her to answer the defendants’ interrogatories. But through her attorney, Owens, she
only provided unsigned responses. After the defendants asked for signed responses in
August, Owens withdrew as Curtis‐Joseph’s counsel, citing an “irreconcilable impasse as to
the direction of this case.” By the end of the year, Curtis‐Joseph still had not furnished
signed responses; she nonetheless sought leave to file a pro se amended complaint, which
the district court denied in part with prejudice and in part without prejudice.

       Without having complied with the first order, Curtis‐Joseph violated a second court
order issued in March 2010. Because a year had passed at that point and she still had not
signed answers to the defendants’ interrogatories, and also had not appeared for her
previously noticed deposition, the court ordered her to supply signed answers and attend
her scheduled deposition by April. Curtis‐Joseph did not meet the court’s deadline,
however, and instead asked the court for more time before furnishing her answers and
submitting to her deposition. That prompted the defendants to move to dismiss the case for
want of prosecution under Rule 41(b), citing the costs they had already incurred from the
previous delays. Two months later, in June, when Curtis‐Joseph still had not provided the
required discovery or been deposed, the court granted the motion. The court explained that
Curtis‐Joseph had not complied with two orders to provide interrogatory answers, that she
No. 10‐3420                                                                                 Page 3

had twice failed to appear for her deposition, and that without her participation in
discovery for over a year, the case had “ground to a halt,” making it impossible to evaluate
the potential merits of her claims. The court later denied Curtis‐Joseph’s motion for relief
from judgment under Federal Rule of Civil Procedure 60(b).

        Before we consider Curtis‐Joseph’s arguments on appeal, we note that, in their brief,
the defendants address only the district court’s denial of her Rule 60(b) motion, apparently
believing that Curtis‐Joseph does not or cannot appeal the Rule 41(b) dismissal itself. But
Curtis‐Joseph says in her brief that she seeks review of the district court’s order dismissing
her suit. And she filed her Rule 60(b) motion within 28 days of the court’s dismissal order,
giving her 30 days from the denial of that motion to appeal the underlying judgment. See
FED. R. APP. P. 4(a)(1)(A), (4)(A)(vi); York Group, Inc., v. Wuxi Taihu Tractor Co., Ltd., 632 F.3d
399, 401 (7th Cir. 2011). She timely appealed after the district court denied her Rule 60(b)
motion, and so review of the Rule 41(b) dismissal is proper.

        A district court may dismiss a suit for failure to prosecute when confronted with a
“clear record of delay or contumacious conduct.” Maynard v. Nygren, 332 F.3d 462, 467‐68
(7th Cir. 2003). We presume that a district court acted reasonably in dismissing a suit under
Rule 41(b), but reverse if the court did not properly assess the frequency and magnitude of
the plaintiff’s failures to comply with deadlines, the effect of those failures on the court and
the other litigants, and the possible merits of the case. See James v. McDonald’s Corp., 417 F.3d
672, 681 (7th Cir. 2005); Williams v. Chi. Bd. of Educ., 155 F.3d 853, 857 (7th Cir. 1998); Ball v.
City of Chicago, 2 F.3d 752, 759‐60 (7th Cir. 1993).

       Without disputing that her inaction prolonged the case by over a year and imposed
costs on the defendants, Curtis‐Joseph devotes most of her brief to blaming her former
counsel for the delay. She asserts that Owens never told her that she had to sign the
defendants’ interrogatories or appear at a deposition in mid‐2009 and that, after Owens
withdrew, the defendants never contacted her about her deposition or the interrogatories.
But Curtis‐Joseph belies those assertions elsewhere in her brief. She admits that Owens
asked her to sign her answers in July 2009, and that, after Owens withdrew the following
month, the defendants asked her directly to sign her answers and attend her deposition. She
argues that she refused these requests because she disagreed with the unsigned answers
and had other personal difficulties in her life. But she does not explain why her
disagreement and personal difficulties prevented her, for most of the next year, from
signing corrected answers and attending a deposition. Accordingly, the district court acted
upon a clear record of both delay and contumacy in dismissing her suit for failing to
prosecute. See Fischer v. Cingular Wireless, LLC, 446 F.3d 663, 665‐66 (7th Cir. 2006); Johnson v.
Kamminga, 34 F.3d 466, 468‐69 (7th Cir. 1994).
No. 10‐3420                                                                             Page 4

        Curtis‐Joseph contends that the district court did not warn her that her case might be
dismissed for not complying with the defendants’ requests and the court’s orders. A
plaintiff should ordinarily be forewarned that dismissal is a potential consequence of
flouting deadlines and orders. See Bolt v. Loy, 227 F.3d 854, 856 (7th Cir. 2000). But warnings
need not come from the court itself; it suffices if a defendant advises the plaintiff that
continued intransigence will warrant dismissal. See Fischer, 446 F.3d at 665‐66 (emphasizing
that defendant’s motion asking court to dismiss case if pro se plaintiff continued to ignore
discovery deadlines gave plaintiff adequate warning). Here, the defendants’ motion in April
2010 notified Curtis‐Joseph that dismissal was a possible consequence of her year‐long
disregard of discovery requests and court orders. The district court allowed two more
months to pass, and Curtis‐Joseph still did not comply. Recognizing the extent of the long
delays, the cost to the defendants, and the impossibility of evaluating the merits of the case
without discovery, the court did not abuse its discretion in dismissing the case.
  
        Accordingly, we AFFIRM the judgment of the district court.